Name: COMMISSION REGULATION (EC) No 388/97 of 28 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 1 . 3 . 97 I EN I Official Journal of the European Communities No L 60/55 COMMISSION REGULATION (EC) No 388/97 of 28 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 1 March 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 . (2) OJ No L 325, 14. 12 . 1996, p. 5 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 60/56 EN Official Journal of the European Communities 1 . 3 . 97 ANNEX to the Commission Regulation of 28 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 15 204 58,1 212 113,8 624 227,4 999 133,1 0707 00 15 068 94,2 999 94,2 0709 10 10 220 192,0 999 192,0 0709 90 73 052 124,1 204 95,0 999 109,5 0805 10 01 , 0805 10 05, 0805 10 09 052 50,6 204 42,0 212 49,0 220 28,7 448 25,6 600 48,9 624 54,2 999 42,7 0805 30 20 052 63,4 600 75,6 999 69,5 0808 10 51 , 0808 10 53, 0808 10 59 052 62,1 060 58,5 400 83,0 404 91,3 508 87,8 512 94,8 528 101,0 720 96,9 999 84,4 0808 20 31 039 1 06,6 388 73,2 400 114,0 512 71,0 528 72,0 999 87,4 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999' stands for 'of other origin '.